      Case 2:16-md-02724-CMR Document 1732 Filed 04/01/21 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                        MDL 2724
PRICING ANTITRUST LITIGATION                          16-MD-2724

THIS DOCUMENT RELATES TO:                             HON. CYNTHIA M. RUFE
 United HealthCare Services, Inc. v. Sandoz,          Individual Case No. 20-6557
 Inc., et al.




                                           ORDER

       AND NOW, this 1st day of April 2021, upon consideration of the attached Joint

Stipulation for Filing of Unredacted Version of United HealthCare Services, Inc.’s December 15,

2020 Complaint in the above-referenced action, it is hereby ORDERED that the Stipulation is

APPROVED.

       It is so ORDERED.

                                            BY THE COURT:

                                            /s/ Cynthia M. Rufe
                                            _________________________________
                                            CYNTHIA M. RUFE, J
       Case 2:16-md-02724-CMR Document 1732 Filed 04/01/21 Page 2 of 11




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                        MDL 2724
PRICING ANTITRUST LITIGATION                          16-MD-2724

                                                      HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

United HealthCare Services, Inc. v. Sandoz,
Inc. et al., Case No. 2:20-cv-06557-CMR


       JOINT STIPULATION FOR FILING OF UNREDACTED VERSION OF
   UNITED HEALTHCARE SERVICES, INC.’S DECEMBER 15, 2020 COMPLAINT

       WHEREAS, Plaintiff United HealthCare Services, Inc. (“United”) filed a Complaint on

December 15, 2020, in United HealthCare Services, Inc. v. Sandoz, Inc. (“United’s December

15, 2020 Complaint”), Case No. 0:20-cv-02543 (D. Minn.), which was transferred by the United

States Judicial Panel on Multidistrict Litigation on December 30, 2020 to the Eastern District of

Pennsylvania, assigned Civil Action No. 2:20-cv-06557-CMR, and centralized for pretrial

proceedings as part of In re Generic Pharmaceuticals Pricing Antitrust Litigation, Case No. 16-

md-2724-CMR, MDL No. 2724;

       WHEREAS, United’s December 15, 2020 Complaint was filed in redacted form,

including to protect some of the same information redacted from the Plaintiff States’ June 10,

2020 Complaint in State of Connecticut et al. v. Sandoz, Inc. et al. (the “Plaintiff States’ June 10,

2020 Complaint”), Civil Action No. 2:20-cv-03539-CMR;

       WHEREAS, United informed the Court and the parties that it would file the unredacted

version of its December 15, 2020 Complaint pursuant to the applicable MDL protective orders

and procedures following the completion of the transfer of the action to this Court;




                                                  1
       Case 2:16-md-02724-CMR Document 1732 Filed 04/01/21 Page 3 of 11




       WHEREAS, on January 14, 2021, the Court entered an Order granting the Plaintiff

States’ unopposed Motion to Unseal Redacted Information in the Plaintiff States’ June 10, 2020

Complaint (MDL Doc. No. 1652), and on January 27, 2021 the Clerk of the Court accordingly

unsealed and placed on the public docket the full and unredacted version of the Plaintiff States’

June 10, 2020 Complaint (Doc. No. 2 in Civil Action No. 20-3539);

       WHEREAS, the parties have met and conferred concerning the additional redacted

information (beyond that in the States’ June 10, 2020 Complaint) contained in United’s

December 15, 2020 Complaint that should remain redacted from public view pursuant to the

Protective Orders entered in these proceedings; and

       WHEREAS, in light of the above, the Defendants to the action (Sandoz Inc.; Actavis

Holdco US, Inc.; Actavis Elizabeth LLC; Actavis Pharma, Inc.; Amneal Pharmaceuticals, Inc.;

Amneal Pharmaceuticals LLC; Aurobindo Pharma U.S.A., Inc.; Bausch Health Americas, Inc.;

Bausch Health US, LLC; Fougera Pharmaceuticals Inc.; Glenmark Pharmaceuticals Inc., USA;

G&W Laboratories, Inc.; Lannett Company, Inc.; Lupin Pharmaceuticals, Inc.; Mylan Inc.;

Mylan Pharmaceuticals Inc.; Mylan N.V.; Perrigo New York, Inc.; Sun Pharmaceutical

Industries, Inc.; Taro Pharmaceuticals U.S.A., Inc.; Teligent, Inc.; and Wockhardt USA LLC)

(collectively, “Defendants”) agree that United should be permitted to file new public and sealed

versions of its December 15, 2020 Complaint in its respective action, only redacting and sealing

select information as substantially narrowed by the parties.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

       1.      Within 14 days of approval by the Court of this Stipulation, United shall:




                                                 2
      Case 2:16-md-02724-CMR Document 1732 Filed 04/01/21 Page 4 of 11




                  a. file via ECF a new public version of its December 15, 2020 Complaint in

                      Civil Action No. 2:20-cv-06557-CMR that un-redacts all previously

                      redacted information except for select personal identification information

                      contained at paragraphs 1282-1284 and 1287-1288; and

                  b. file under seal a sealed version of its December 15, 2020 Complaint,

                      indicating in gray transparent highlighting the information in paragraphs

                      1282-1284 and 1287-1288 that remains redacted in the public version.

       2.     The versions of United’s December 15, 2020 Complaint to be filed pursuant to

this Stipulation shall not be considered to be amendments to the complaint for any purpose,

including under the Federal Rules of Civil Procedure and the Court’s Pretrial Orders.

       IT IS SO STIPULATED.




                                                3
      Case 2:16-md-02724-CMR Document 1732 Filed 04/01/21 Page 5 of 11




Dated: March 31, 2021

/s/ Judith A. Zahid                       /s/ Saul P. Morgenstern
Judith A. Zahid                           Saul P. Morgenstern
Eric W. Buetzow                           Margaret A. Rogers
ZELLE LLP                                 Kathryn L. Rosenberg
555 12th Street, Suite 1230               ARNOLD & PORTER KAYE SCHOLER LLP
Oakland, CA 94607                         250 West 55th Street
JZahid@zelle.com                          New York, NY 10019
ebuetzow@zelle.com                        (212) 836-8000
                                          (212) 836-8689 (fax)
Hamish P.M. Hume                          saul.morgenstern@arnoldporter.com
Abby L. Dennis                            margaret.rogers@arnoldporter.com
BOIES SCHILLER FLEXNER LLP                kathryn.rosenberg@arnoldporter.com
1401 New York Ave, NW
Washington, D.C. 20005                    Laura Shores
Telephone: (202) 895-7580                 ARNOLD & PORTER KAYE SCHOLER LLP
hhume@bsfllp.com                          601 Massachusetts Ave, NW
adennis@bsfllp.com                        Washington, D.C. 20001
                                          (202) 942-5000
Duane L. Loft                             (202) 942-5999 (fax)
BOIES SCHILLER FLEXNER LLP                laura.shores@arnoldporter.com
575 Lexington Avenue
New York, NY 10022                        Counsel for Sandoz Inc. and Fougera
Telephone: (212) 446-2300                 Pharmaceuticals Inc.
dloft@bsfllp.com
                                          /s/ Sheron Korpus
                                          Sheron Korpus
Counsel for United HealthCare Services,   Seth A. Moskowitz
Inc.                                      Seth Davis
                                          David M. Max
                                          1633 Broadway
                                          New York, New York 10019
                                          Telephone: (212) 506-1700
                                          Facsimile: (212) 506-1800
                                          skorpus@kasowitz.com
                                          smoskowitz@kasowitz.com
                                          sdavis@kasowitz.com
                                          dmax@kasowitz.com

                                          Counsel for Actavis Elizabeth, LLC, Actavis
                                          Holdco U.S., Inc., and Actavis Pharma, Inc.




                                           4
Case 2:16-md-02724-CMR Document 1732 Filed 04/01/21 Page 6 of 11




                              /s/ Raymond A. Jacobson, Jr.
                              Raymond A. Jacobsen, Jr.
                              Paul M. Thompson (Pa. Bar No. 82017)
                              Lisa (Peterson) Rumin
                              MCDERMOTT WILL & EMERY LLP
                              500 North Capitol Street, NW
                              Washington, D.C. 20001
                              Telephone: (202) 756-8000
                              rayjacobsen@mwe.com
                              pthompson@mwe.com
                              lrumin@mwe.com

                              Nicole L. Castle
                              MCDERMOTT WILL & EMERY LLP
                              340 Madison Avenue
                              New York, NY 10173
                              Telephone: (212) 547-5400
                              ncastle@mwe.com

                              Counsel for Amneal Pharmaceuticals, Inc. And
                              Amneal Pharmaceuticals LLC

                              /s/ Wayne A. Mack
                              Wayne A. Mack
                              Sean P. McConnell
                              Sarah O'Laughlin Kulik
                              DUANE MORRIS LLP
                              30 S. 17th Street
                              Philadelphia, PA 19103
                              Tel: (215) 979-1152
                              wamack@duanemorris.com
                              spmcconnell@duanemorris.com
                              sckulik@duanemorris.com

                              Counsel for Aurobindo Pharma USA, Inc.

                              /s/ Robin D. Adelstein
                              Robin D. Adelstein
                              Mark A. Robertson
                              NORTON ROSE FULBRIGHT US LLP
                              1301 Avenue of the Americas
                              New York, NY 10019-6022
                              Tel.: 212-318-3000
                              robin.adelstein@nortonrosefulbright.com
                              mark.robertson@nortonrosefulbright.com



                               5
Case 2:16-md-02724-CMR Document 1732 Filed 04/01/21 Page 7 of 11




                              Counsel for Bausch Health Americas, Inc.
                              (formerly known as Valeant Pharmaceuticals
                              International), and Bausch Health US, LLC
                              (formerly known as Valeant Pharmaceuticals
                              North America LLC)

                              /s/ Steven A. Reed
                              Steven A. Reed
                              R. Brendan Fee
                              Melina R. DiMattio
                              MORGAN, LEWIS & BOCKIUS LLP
                              1701 Market Street
                              Philadelphia, PA 19103
                              Telephone: +1.215.963.5000
                              Facsimile: +1.215.963.5001
                              steven.reed@morganlewis.com
                              brendan.fee@morganlewis.com
                              melina.dimattio@morganlewis.com

                              Wendy West Feinstein
                              MORGAN, LEWIS & BOCKIUS LLP
                              One Oxford Centre
                              Thirty-Second Floor
                              Pittsburgh, PA 15219-6401
                              Telephone: +1.412.560.7455
                              Facsimile: +1.412.560.7001
                              wendy.feinstein@morganlewis.com

                              Counsel for Glenmark Pharmaceuticals Inc.,
                              USA

                              /s/ Marguerite M. Sullivan
                              Marguerite M. Sullivan (pro hac vice)
                              LATHAM & WATKINS LLP
                              555 Eleventh Street, N.W., Suite 1000
                              Washington, D.C., 20004
                              (202)-637-2200
                              marguerite.sullivan@lw.com

                              Anna M. Rathbun (pro hac vice)
                              LATHAM & WATKINS LLP
                              555 Eleventh Street, N.W., Suite 1000
                              Washington, D.C., 20004
                              (202)-637-2200
                              anna.rathbun@lw.com



                               6
Case 2:16-md-02724-CMR Document 1732 Filed 04/01/21 Page 8 of 11




                              Counsel for G&W Laboratories, Inc.

                              /s/ Gerald E. Arth
                              Gerald E. Arth
                              Ryan T. Becker
                              Nathan M. Buchter
                              FOX ROTHSCHILD LLP
                              2000 Market Street, 20th Floor
                              Philadelphia, PA 19103
                              Tel.: (215) 299-2000
                              Fax: (215) 299-2150
                              garth@foxrothschild.com
                              rbecker@foxrothschild.com
                              nbuchter@foxrothschild.com

                              George G. Gordon
                              Julia Chapman
                              DECHERT LLP
                              2929 Arch Street
                              Philadelphia, PA 19104-2808
                              Tel.: (215) 994-2382
                              Fax: (215) 655-2240
                              george.gordon@dechert.com
                              julia.chapman@dechert.com

                              Counsel for Lannett Company, Inc.

                              /s/ Leiv Blad
                              Leiv Blad
                              Zarema Jaramillo
                              Meg Slachetka
                              LOWENSTEIN SANDLER LLP
                              2200 Pennsylvania Avenue
                              Washington, DC 20037
                              Tel.: (202) 753-3800
                              Fax: (202) 753-3838
                              lblad@lowenstein.com
                              zjaramillo@lowenstein.com
                              mslachetka@lowenstein.com

                              Counsel for Lupin Pharmaceuticals, Inc.

                              /s/ Chul Pak
                              Chul Pak
                              WILSON SONSINI GOODRICH &
                              ROSATI, PC

                               7
Case 2:16-md-02724-CMR Document 1732 Filed 04/01/21 Page 9 of 11




                              1301 Avenue of the Americas 40th Floor
                              New York, NY 10019
                              Tel: (212) 497-7726
                              Fax: (212) 999-5899
                              cpak@wsgr.com

                              Seth C. Silber
                              Jeffrey C. Bank
                              WILSON SONSINI GOODRICH &
                              ROSATI, PC
                              1700 K Street, NW Fifth Floor
                              Washington, DC 20006
                              Tel: (202) 973-8824
                              Fax: (202) 973-8899
                              ssilber@wsgr.com
                              jbank@wsgr.com

                              Counsel for Mylan Inc., Mylan
                              Pharmaceuticals, Inc., and Mylan N.V.

                              /s/ J. Clayton Everett, Jr.
                              Scott A. Stempel
                              J. Clayton Everett, Jr.
                              Tracey F. Milich
                              MORGAN, LEWIS & BOCKIUS LLP
                              1111 Pennsylvania Avenue, NW
                              Washington, D.C. 20004
                              Phone: (202) 739-3000
                              Fax: (202) 739-3001
                              scott.stempel@morganlewis.com
                              clay.everett@morganlewis.com
                              tracey.milich@morganlewis.com

                              Harvey Bartle IV
                              MORGAN, LEWIS & BOCKIUS LLP
                              1701 Market Street
                              Philadelphia, PA 19103
                              Phone: (215) 963-5000
                              Fax: (215) 963-5001
                              harvey.bartle@morganlewis.com

                              Counsel for Perrigo New York, Inc.

                              /s/ Erik T. Koons
                              John M. Taladay
                              Erik T. Koons
                              Stacy L. Turner

                               8
Case 2:16-md-02724-CMR Document 1732 Filed 04/01/21 Page 10 of 11




                               Christopher P. Wilson
                               BAKER BOTTS LLP
                               700 K Street NW
                               Washington, DC 20001
                               Telephone: (202) 639-7700
                               Facsimile: (202) 639-7890
                               john.taladay@bakerbotts.com
                               erik.koons@bakerbotts.com
                               stacy.turner@bakerbotts.com
                               christopher.wilson@bakerbotts.com

                               Lauri A. Kavulich
                               Ann E. Lemmo
                               CLARK HILL PLC
                               2001 Market St, Suite 2620
                               Philadelphia, PA 19103
                               Telephone: (215) 640-8500
                               Facsimile: (215) 640-8501
                               lkavulich@clarkhill.com
                               alemmo@clarkhill.com

                               Lindsay S. Fouse
                               CLARK HILL PLC
                               301 Grant St, 14th Floor
                               Pittsburgh, PA 15219
                               Telephone: (412) 394-7711
                               Facsimile: (412) 394-2555
                               lfouse@clarkhill.com

                               Counsel for Sun Pharmaceutical Industries, Inc.
                               and Taro Pharmaceuticals U.S.A., Inc.

                               /s/ Heather K. McDevitt
                               Heather K. McDevitt
                               Bryan D. Gant
                               WHITE & CASE LLP
                               1221 Avenue of the Americas
                               New York, New York 10020
                               Tel.: (212) 819-8200
                               Fax: (212) 354-8113
                               hmcdevitt@whitecase.com
                               bgant@whitecase.com

                               Counsel for Teligent, Inc.




                                9
Case 2:16-md-02724-CMR Document 1732 Filed 04/01/21 Page 11 of 11




                               /s/ Damon W. Suden
                               William A. Escobar
                               Damon W. Suden
                               Clifford Katz
                               Kelley Drye & Warren LLP
                               101 Park Avenue
                               New York, NY 10178
                               Tel.: 212-808-7800
                               Fax: 212-808-7987
                               dsuden@kelleydrye.com

                               Counsel for Wockhardt USA LLC




                               10
